354 F.2d 1007
Frank LORE, Appellant,v.R. P. BALKCOM, Jr., Warden, Georgia State Prison, Appellee.
No. 22461.
United States Court of Appeals Fifth Circuit.
Jan. 28, 1966.

Appeal from the United States District Court for the Southern District of Georgia; Frank M. Scarlett, Judge.
Thomas F. Walsh, Savannah, Ga., for appellant.
Peyton S. Hawes, Jr., Asst. Atty. Gen., Albert Sidney Johnson, Asst. Atty. Gen., Arthur K. Bolton, Atty. Gen., Atlanta, Ga., for appellee.
Before GEWIN and BELL, Circuit Judges, and HUGHES, District Judge.
PER CURIAM:


1
The Court is of the opinion that no federal question is presented by this appeal.  The judgment is affirmed.